DONNELLY, J.,
concurs on issue relating to trustees’ commissions and dissents on issue relating to attorney fees and concurs in dissenting opinion of HENLEY, C. J.
SEILER, J., dissents in separate dissenting opinion filed, and concurs in dissenting opinion of HENLEY, C. J.
BARDGETT, J., dissents and concurs in dissenting opinion of SEILER, J., and concurs in dissenting opinion of HENLEY, C. J.
PER CURIAM.
A majority of the judges being of the opinion that respondents are entitled to the trustees’ commissions they retained, that part of the opinion of HOLMAN, J., relating to that issue is adopted as the opinion of the Court en Banc and the judgment of the trial court is, to that extent, affirmed. A majority of the judges being of the opinion that respondents are not entitled to the allowance of attorney fees, that part of the opinion of HOLMAN, J., relating to that issue is not adopted (is considered as a dissent on that issue) and the judgment of the trial court allowing attorney fees is reversed. The court costs in both the trial court *736and this court are assessed against appellants and ordered paid out of the fund held by the State Treasurer for that purpose.